DETAILED ACTION
Claims 1-8, 10-15, 17, and 19-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,204,487 issued to Hong et al. in view of in view U.S. Pat. No. 5,592,530 A to Brockman et al. and further in view of U.S. Pub. No. 2004/0125758 A1 to Hayduk (hereinafter referred to Hayduk’758).

Instant Application No: 15/401,888
U.S. Pat. No. 9,204,487
Claim 13:
      A system to communicate between components in a wireless device, the system comprising: a communications subsystem including an interface module and a protocol module; 
  an applications subsystem including a software applications module and an abstraction module, 
     


     a controller interface module that is physically a separate component from either the communications subsystem or the applications subsystem and is coupled to the abstraction module and the interface module, the controller interface module being configured to translate data signals from the applications subsystem into signals that are understandable and executable by the communications subsystem.  




























      A system comprising: a communications subsystem including an interface module and a protocol module, the communications subsystem being coupled to an antenna;
an applications subsystem including a software applications module and an abstraction module, 
     a controller interface module that is a separate component from either the communications subsystem or the applications subsystem and that is communicatively coupled to both the abstraction module and the interface module, the controller interface module to convert data signals from the applications subsystem into signals that are executable by the communications subsystem, the communications subsystem to receive 


Hong is silent with reference to wherein the controller interface module is programmable to interact with a communications subsystem chosen from a plurality of options, and wherein the controller interface module is programmable to interact with an applications subsystem chosen from a plurality of options and 
the controller interface module being configured to maintain a mapping between service handles and a service groups, the control interface module further configured to respond to queries from the application subsystem and the communication subsystem by making a determination of supported extended service groups.
Brockman teaches wherein the controller interface module is programmable to interact with a communications subsystem chosen from a To demonstrate the processing of a typical SS7 message, attention is now drawn to link processor 710, which monitors A-link 115A through link tap 120A. When an IAM, the first SS7 message of any telephone call, is captured by link processor 710 on link tap 120A, link processor 710 stores the entire message in cache in RAM 711 and compares the OPC, DPC and CIC of the SS7 message with a local look-up distribution table contained in RAM 711 in order to determine which application processor the SS7 message must be sent to for further execution of the state machine. In a telephone call between SSP1 and SSP2, both link processor 710 and link processor 720 will be capturing the same SS7 messages pertaining to that call on link taps 120A and 120B (remember, each monitor sees an SS7 message twice: once as it enters and once as it leaves an STP). The OPC, DPC and CIC of each SS7 message will enable link processors 710 and 720 to correctly distribute the SS7 messages to the same application processor…Intercommunications processor 750 also contains a look-up table in RAM 751 which intermonitor communications processor 750 uses to distribute SS7 messages which it receives from Monitor 2 on bus 145 to the appropriate application processor executing the primary state machine for the SS7 message received from Monitor 2. In this manner, intermonitor communications processor 750 distributes received SS7 messages directly to the application processors in the same manner that the link processors do. If the look-up table in the RAM 751 does not contain an OPC, DPC, CIC combination that matches the SS7 message received from Monitor 2 on bus 145, intercommunications processor 750 will query the distribution control processor 740 in the same manner as the link processors in order to obtain the identity of the appropriate applications processor to which the SS7 message must be sent…” Col. 14 Ln. 5-67, Col. 15 Ln. 1-32).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Hong with the teaching of Brockman because the teaching of Brockman would improve the system of Hong by providing an optimal technique for selecting an appropriate device to process a request or call.
Hayduk’758 teaches the controller interface module (Transport interface block 310) being configured to maintain a mapping between Application Subsystem 112) and the communication subsystem (Communication Subsystem 110) by making a determination of supported extended service groups (“...Referring now to FIG. 3, a block diagram of a communication subsystem in accordance with an embodiment of the invention will be discussed. Communication subsystem 110 may include a transport interface block 310, which may be utilized to allow services to be physically located anywhere in wireless terminal 114 while maintaining a unified logical interface to application subsystem 112. Transport interface block 310 may contain a service access layer to allow services to be discovered by the components of application subsystem 112 and to support the connection and transfer of data across the user and provider of a service. Transport interface block 310 may be realized through different physical links across processor boundaries or on a single physical processor using memory and inter-process communication mechanisms. The architecture of communication subsystem 110 may use any combination of physical interconnects available through transport interface block 310...Transport interface block 310 may interface with one or more servers, which may include an audio server 318, cellular server 320, diagnostic server 322, operations, administration, and maintenance (OA&M) server 324, Bluetooth (BT) server 326 coupled with BT protocol stack (PS) 334, WLAN server 328 coupled with WLAN protocol stack (PS) 364, position location (PL) server 330 coupled with position location (PL) 366, and GPS server 332 coupled with GPS engine 368, although the scope of the invention is not limited in this respect. The servers supporting these interfaces may provide a consistent functional interface over the physical interconnect abstraction to achieve the independence of communication subsystem 110 and application subsystem 112 while maintaining the service interface of the communication components therein. In addition, transport interface block 310 may manage varying levels of service and bandwidth requirements for requested services...OA&M server 324 may communicate with communication OA&M services block 354, which in turn may communicate with subsystem manager 356. Subsystem manager 356 may provide autonomous control within communication subsystem 110 based on one or more configuration profiles. Such an arrangement may allow subsystem manager 356 to bring communication subsystem 110 up or disable it under predetermined Requests to and responses from application subsystem 112 may be provided by the functional interface of OA&M server 324 and the physical interface abstraction of transport interface block 310...Within communication subsystem managed objects block 412, available services may be identified as a managed object 426 that wireless terminal 114 is capable of controlling. Each service may have a higher-level set of states that may be common across objects 426. Within the active state each service may provide additional sub states allowing finer control by application subsystem 112 of that component. Once a managed object is active, that service may have tasks started to enable the server for that server as well as functional Application subsystem 112 may then make use of its services by discovering the service over the transport interface 310 and then using the functional interface it provides into the available services...” paragraphs 0022/0023/0027/0033). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Hong and Brockman with the teaching of Hayduk’758 because the teaching of Hayduk’758 would improve the system of Hong and Brockman by providing a Transport interface block that contain a service access layer to allow services to be discovered by the components of the application subsystem (Hayduk’758 paragraph 0022).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,204,487 issued to Hong et al. in view of in view U.S. Pat. No. 5,592,530 A to Brockman et al. and further in view of U.S. Pub. No. 2004/0125758 A1 to Hayduk (hereinafter referred to Hayduk’758).

Instant Application No: 15/401,888
U.S. Pat. No. 9,542,242

      A method of communicating between components, the method comprising: 
      receiving service requests at a controller interface module from an abstraction module in an applications subsystem; 

    translating the service requests at the controller interface module into a form understandable and executable by an interface module in a communications subsystem, the controller interface module physically being a separate component from either the communications subsystem or the applications subsystem; 















    transmitting the translated service requests from the controller interface module to the interface module; and 
     executing the service requests at the interface module.  



    A method of communicating between components in a wireless device, the method comprising: 
   receiving service requests at a controller interface module, the service requests being sent from an abstraction module in an applications subsystem;
      translating the service requests at the controller interface module into a form understandable and executable by an interface module in a communications subsystem, the controller interface module being a separate component from either the communications subsystem or the applications subsystem, the controller interface module maintaining a mapping 
  sending the translated service request from the controller interface module to the interface module; and 
  executing the service request at the interface module. 




Hong is silent with reference to identifying a chosen communications subsystem from a plurality of options and a chosen applications subsystem from a plurality of options and
the controller interface module being configured to maintain a mapping between service handles and a service groups, the control interface module further configured to respond to queries from the application subsystem and the communication subsystem by making a determination of supported extended service groups.
Brockman teaches identifying a chosen communications subsystem from a plurality of options (Link Processors 710/720/780) and a chosen applications subsystem from a plurality of options (Application Processors 760/770/780) (“…To demonstrate the processing of a typical SS7 message, attention is now drawn to link processor 710, which monitors A-link 115A through link tap 120A. When an IAM, the first SS7 message of any telephone call, is captured by link processor 710 on link tap 120A, link processor 710 stores the entire message in cache in RAM 711 and compares the OPC, DPC and CIC of the SS7 message with a local look-up distribution table contained in RAM 711 in order to determine which application processor the SS7 message must be sent to for further execution of the state machine. In a telephone call between SSP1 and SSP2, both link processor 710 and link processor 720 will be capturing the same SS7 messages pertaining to that call on link taps 120A and 120B (remember, each monitor sees an SS7 message twice: once as it enters and once as it leaves an STP). The OPC, DPC and CIC of each SS7 message will enable link processors 710 and 720 to correctly distribute the SS7 messages to the same application processor…Intercommunications processor 750 also contains a look-up table in RAM 751 which intermonitor communications processor 750 uses to distribute SS7 messages which it receives from Monitor 2 on bus 145 to the appropriate application processor executing the primary state machine for the SS7 message received from Monitor 2. In this manner, intermonitor communications processor 750 distributes received SS7 messages directly to the application processors in the same manner that the link processors do. If the look-up table in the RAM 751 does not contain an OPC, DPC, CIC combination that matches the SS7 message received from Monitor 2 on bus 145, intercommunications processor 750 will query the distribution control processor 740 in the same manner as the link processors in order to obtain the identity of the appropriate applications processor to which the SS7 message must be sent…” Col. 14 Ln. 5-67, Col. 15 Ln. 1-32).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Hong with the teaching of Brockman because the teaching of Brockman would improve the system of Hong by providing an optimal technique for selecting an appropriate device to process a request or call.
Hayduk’758 teaches the controller interface module (Transport interface block 310) being configured to maintain a mapping between service handles and a service groups, the control interface module further configured to respond to queries from the application subsystem (Application Subsystem 112) and the communication subsystem (Communication Subsystem 110) by making a determination of supported extended service groups (“...Referring now to FIG. 3, a block diagram of a communication subsystem in accordance with an embodiment of the invention will be discussed. Communication subsystem 110 may include a transport interface block 310, which may be utilized to allow services to be physically located anywhere in wireless terminal 114 while maintaining a unified logical interface to application subsystem 112. Transport interface block 310 may contain a service access layer to allow services to be discovered by the components of application subsystem 112 and to support the connection and transfer of data across the user and provider of a service. Transport interface block 310 may be realized through different physical links across processor boundaries or on a single physical processor using memory and inter-process communication mechanisms. The architecture of communication subsystem 110 may use any combination of physical interconnects available through transport interface block 310...Transport interface block 310 may interface with one or more servers, which may include an audio server 318, cellular server 320, diagnostic server 322, operations, administration, and maintenance (OA&M) server 324, Bluetooth (BT) server 326 coupled with BT protocol stack (PS) 334, WLAN server 328 coupled with WLAN protocol stack (PS) 364, position location (PL) server 330 coupled with position location (PL) 366, and GPS server 332 coupled with GPS engine 368, although the scope of the invention is not limited in this respect. The servers supporting these interfaces may provide a consistent functional interface over the physical interconnect abstraction to achieve the independence of communication subsystem 110 and application subsystem 112 while maintaining the service interface of the communication components therein. In addition, transport interface block 310 may manage varying levels of service and bandwidth requirements for requested services...OA&M server 324 may communicate with communication OA&M services block 354, which in turn may communicate with subsystem manager 356. Subsystem manager 356 may provide autonomous control within communication subsystem 110 based on one or more configuration profiles. Such an arrangement may allow subsystem manager 356 to bring communication subsystem 110 up or disable it under predetermined conditions, which may allow subsystems manager 356 to interact with components of communication subsystem 110 as may be needed. Subsystem manager 356 may interact with communication OA&M services block 354 to establish a behavior policy for communication OA&M services block 354 and to notify communication OA&M services block 354 of actions taken. Communication OA&M services block 354 may manage overall OA&M transactions taken within communication subsystem 110, which may include state management, testing, configuration, downloads of new software, fault management, and event management, although the scope Requests to and responses from application subsystem 112 may be provided by the functional interface of OA&M server 324 and the physical interface abstraction of transport interface block 310...Within communication subsystem managed objects block 412, available services may be identified as a managed object 426 that wireless terminal 114 is capable of controlling. Each service may have a higher-level set of states that may be common across objects 426. Within the active state each service may provide additional sub states allowing finer control by application subsystem 112 of that component. Once a managed object is active, that service may have tasks started to enable the server for that server as well as functional service blocks as needed. For example, for audio there are audio server, audio manger, and audio services. Application subsystem 112 may then make use of its services by discovering the service over the transport interface 310 and then using the functional interface it provides into the available services...” paragraphs 0022/0023/0027/0033). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Hong and Brockman with the teaching of Hayduk’758 because the teaching of Hayduk’758 would improve the system of Hong and Brockman by providing a Transport .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-8, 10-15 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2004/0131078 A1 to Gupta et al. in view of U.S. Pub. No. 2003/0208637 A1 to Hayduk et al. (hereinafter referred to Hayduk’637) and further in view of U.S. Pat. No. 5,24,7678 A issued to Littleton and further in view U.S. Pat. No. 5,592,530 A to Brockman et al. and further in view of U.S. Pub. No. 2004/0125758 A1 to Hayduk (hereinafter referred to Hayduk’758).

receiving service requests at a controller interface module (Procedural Interface 204) from an abstraction module in an applications subsystem (Application Subsystem 202) (“…TCS 212 gains access to the WPS 222 by making requests to the client-side WPS interface 214. The client-side WPS interface 214 communicates with the communication subsystem 206 over the procedural interface 204…” paragraph 0025); 
the controller interface module physically being a separate component from either the communications subsystem or the applications subsystem (Communication Subsystem 206) (“…Procedural interface 204 serves as the interface between the application subsystem 202 and the communication subsystem 206. Separation of the application and communication subsystems 202, 206 using the procedural interface 204 is performed, in one embodiment, to comply with the premise of independent applications and communications…” paragraphs 0027/0079);
programming a communications subsystem to be the only communication subsystem to interact with the controller interface module Procedural interface 204 serves as the interface between the application subsystem 202 and the communication subsystem 206. Separation of the application and communication subsystems 202, 206 using the procedural interface 204 is performed, in one embodiment, to comply with the premise of independent applications and communications…” paragraphs 0027/0079).
Gupta does explicitly teach translating the service requests at the controller interface module into a form understandable, 
transmitting the translated service requests from the controller interface module to the interface module and executable by an interface module in a communications subsystem, 
executing the service requests at the interface module and wherein the controller interface module includes one or more core primitives, 
one or more extended primitives that are optionally configurable, 

the controller interface module being configured to maintain a mapping between service handles and a service groups, the control interface module further configured to respond to queries from the application subsystem and the communication subsystem by making a determination of supported extended service groups.
Hayduk’637 teaches translating the service requests at the controller interface module into a form understandable (“…FIG. 4 is a block diagram of an exemplary ALI for a unitary or single processor communications model, according to an embodiment of the present invention. Thus the ALI 400 may include an applications subsystem 402 and communications subsystem 410 capable of being coupled to each other within a single processor module 449. Thus, as shown in FIG. 4, many of the system components may reside on the same processor 449. The Application Subsystem 402, which always uses the CCI 404; has calls mapped directly to the SAC within the communications subsystem 410, or to communication user devices 450. The CCP in this case provides the same level of service protection, but does not perform any procedure data In this case, the application subsystem 502 makes the same CCI 504 calls; but the CCP client 552 (i.e., the CCP SAC proxy component on the client side) acts as an intermediary to send the API call 542 to the CCP server 554 (i.e., the CCP SAC stub component on the server side), typically via a network connection 556. The CCP server 554 translates the call 542 into a SAC call. The CCP 552, 554 also binds user data endpoints and transparently marshals the data across the subsystems 502, 510…” paragraph 0026),
transmitting the translated service requests from the controller interface module to the interface module (“…FIG. 4 is a block diagram of an The Application Subsystem 402, which always uses the CCI 404; has calls mapped directly to the SAC within the communications subsystem 410, or to communication user devices 450. The CCP in this case provides the same level of service protection, but does not perform any procedure data marshalling and the client (the application subsystem 402) to server (SAC within the communications subsystem 410) end point management is performed by available local mechanisms (e.g. operating system message passing capabilities)…” paragraph 0025, “…FIG. 5 is a block diagram of an exemplary ALI for a separated processor (e.g., multi-processor) communications model, according to an embodiment of the present invention. Thus, while the ALI 500 also includes an application subsystem 502 coupled to a communications subsystem 510, when the subsystems 502, 510 are physically separated, a physical and logical link (e.g., a network connection) is required between them. In this case, the application subsystem 502 makes the same CCI 504 calls; but the CCP client 552 (i.e., the CCP SAC proxy component on the client side) acts as an intermediary to send the API call 542 to the CCP server 554 (i.e., the CCP SAC stub component on the server side), typically via a network connection 556. The CCP server 554 translates the call 542 into a SAC call. The CCP 552, 554 also binds user data endpoints and transparently marshals the data across the subsystems 502, 510…” paragraph 0026), and 
executing the service requests at the interface module (“…As the applications interface for protocol stacks, the SAC 112 implements most of the functions defined for the server side of the CCI 104. Thus, the applications subsystem 102 gains access to communications services by making requests of the SAC 112. The SAC 112 is presented to the applications 102 as a communications port, or server. The port interface is presented by a set of application programming interfaces (APIs) implemented by the SAC 112…The application subsystem 102 is responsible for controlling all user peripherals 114, including those that make up the phone device 116. Essentially, the CCI 104 is the API set for controlling the SAC 112 and the phone peripheral devices. Then SAC 112 abstracts the CN technologies by transforming the telephony and data (sockets) requests into the supported Non-Access Stratum (NAS) 117 services, such as circuit switched, packet, and SMS connections. The NAS in turn utilizes the CN access functionality of one or more Access Stratum (AS) 119 components…” paragraphs 0016/0017).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta with the teaching of Hayduk’637 because the teaching of Hayduk’637 would improve the system of Gupta by providing networking methods for transferring data between two nodes or hosts in separate, small blocks of packets based on the destination address in each packet and providing dedicated point-to-point connections during calls.
Littleton teaches wherein module including one or more core primitives (Core Primitives 220, “…In a system having a host processor and a subsystem processor, an important design choice is how many subprocessor functions will be fixed, i.e., not programmable by the user. One approach is to provide all functions required for applications programs already built in. Yet, because of the difficulty of predicting which functions the user will actually use, systems designed with this approach attempt to be all inclusive, and become large and slow, defeating the purpose of using a separate processor in the first place. Another approach is to provide only a limited number of built-in functions, i.e., primitives, and permit users to add additional subprocessor functions to the system. The characteristic of accommodating user developed functions that extend the primitive functions of the subsystem is referred to the "extensibility" of the subsystem…"Core primitives” are basic functions that are permanently installed in a subprocessor system and are always available for loading. These core primitives may be grouped into two basic functional types: systems primitives and application primitives. The systems primitives include functions for performing such operations as subsystem initialization, output, memory management, communications, and extensibility. The latter type of systems primitives, the extensibility functions, are used in connection with the method of the invention and will be discussed in further detail below. Application primitives are available to be called from the application program running on the host, if they have been linked using the invention…” Col. 1 Ln. 33 – 48, Col. 3 Ln. 20 – 33), and one or more extended primitives that are optionally configurable (“…In a system having a host processor and a subsystem processor, an important design choice is how many subprocessor functions will be fixed, i.e., not programmable by the user. One approach is to provide all functions required for applications Another approach is to provide only a limited number of built-in functions, i.e., primitives, and permit users to add additional subprocessor functions to the system. The characteristic of accommodating user developed functions that extend the primitive functions of the subsystem is referred to the "extensibility" of the subsystem….Another aspect of the invention is a method, used in a multiprocessor system, for loading extended functions to be executed by a subsystem processor. At run time, the extended functions are downloaded from the host system to the subsystem. These functions are then linked with any primitive functions of the subsystem…Another aspect of the invention is a linker software mechanism for use in a multiprocessor system. The linker operates at load time and links a set of extended functions to a set of primitive functions, all to be invoked by an applications program running on a host processor and executed by a subsystem processor…”Core primitives” are basic functions that are permanently installed in a subprocessor system and are always available for loading. These core primitives may be grouped into two basic functional types: systems primitives and application primitives. The systems primitives include functions for performing such operations as subsystem initialization, output, memory management, communications, and extensibility. The latter type of systems primitives, the extensibility functions, are used in connection with the method of the invention and will be discussed in further detail below. Application primitives are available to be called from the application program running on the host, if they have been linked using the invention…” Col. 1 Ln. 33 – 48, Col. 2 Ln. 7 – 24, Col. 3 Ln. 20 – 33). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta and Hayduk’637 with the teaching of Littleton because the teaching of Littleton would improve the system of Gupta and Hayduk’637 by providing a loading technique for loading extended functions to be executed by a subsystem processor at run time, as needed by a particular application program and thus optimizing computing resource use.
Brockman teaches identifying a chosen communications subsystem from a plurality of options (Link Processors 710/720/780) and a chosen applications subsystem from a plurality of options (Application Processors To demonstrate the processing of a typical SS7 message, attention is now drawn to link processor 710, which monitors A-link 115A through link tap 120A. When an IAM, the first SS7 message of any telephone call, is captured by link processor 710 on link tap 120A, link processor 710 stores the entire message in cache in RAM 711 and compares the OPC, DPC and CIC of the SS7 message with a local look-up distribution table contained in RAM 711 in order to determine which application processor the SS7 message must be sent to for further execution of the state machine. In a telephone call between SSP1 and SSP2, both link processor 710 and link processor 720 will be capturing the same SS7 messages pertaining to that call on link taps 120A and 120B (remember, each monitor sees an SS7 message twice: once as it enters and once as it leaves an STP). The OPC, DPC and CIC of each SS7 message will enable link processors 710 and 720 to correctly distribute the SS7 messages to the same application processor…Intercommunications processor 750 also contains a look-up table in RAM 751 which intermonitor communications processor 750 uses to distribute SS7 messages which it receives from Monitor 2 on bus 145 to the appropriate application processor executing the primary state machine for the SS7 message received from Monitor 2. In this manner, intermonitor communications processor 750 distributes received SS7 messages directly to the application processors in the same manner that the link processors do. If the look-up table in the RAM 751 does not contain an OPC, DPC, CIC combination that matches the SS7 message received from Monitor 2 on bus 145, intercommunications processor 750 will query the distribution control processor 740 in the same manner as the link processors in order to obtain the identity of the appropriate applications processor to which the SS7 message must be sent…” Col. 14 Ln. 5-67, Col. 15 Ln. 1-32).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta, Hayduk’637 and Littleton with the teaching of Brockman because the teaching of Brockman would improve the system of Gupta, Hayduk’637 and Littleton by providing an optimal technique for selecting an appropriate device to process a request or call.
Hayduk’758 teaches the controller interface module (Transport interface block 310) being configured to maintain a mapping between service handles and a service groups, the control interface module further configured to respond to queries from the application subsystem Application Subsystem 112) and the communication subsystem (Communication Subsystem 110) by making a determination of supported extended service groups (“...Referring now to FIG. 3, a block diagram of a communication subsystem in accordance with an embodiment of the invention will be discussed. Communication subsystem 110 may include a transport interface block 310, which may be utilized to allow services to be physically located anywhere in wireless terminal 114 while maintaining a unified logical interface to application subsystem 112. Transport interface block 310 may contain a service access layer to allow services to be discovered by the components of application subsystem 112 and to support the connection and transfer of data across the user and provider of a service. Transport interface block 310 may be realized through different physical links across processor boundaries or on a single physical processor using memory and inter-process communication mechanisms. The architecture of communication subsystem 110 may use any combination of physical interconnects available through transport interface block 310...Transport interface block 310 may interface with one or more servers, which may include an audio server 318, cellular server 320, diagnostic server 322, operations, administration, and maintenance (OA&M) server 324, Bluetooth (BT) server 326 coupled with BT protocol stack (PS) 334, WLAN server 328 coupled with WLAN protocol stack (PS) 364, position location (PL) server 330 coupled with position location (PL) 366, and GPS server 332 coupled with GPS engine 368, although the scope of the invention is not limited in this respect. The servers supporting these interfaces may provide a consistent functional interface over the physical interconnect abstraction to achieve the independence of communication subsystem 110 and application subsystem 112 while maintaining the service interface of the communication components therein. In addition, transport interface block 310 may manage varying levels of service and bandwidth requirements for requested services...OA&M server 324 may communicate with communication OA&M services block 354, which in turn may communicate with subsystem manager 356. Subsystem manager 356 may provide autonomous control within communication subsystem 110 based on one or more configuration profiles. Such an arrangement may allow subsystem manager 356 to bring communication subsystem 110 up or disable it under predetermined conditions, which may allow subsystems manager 356 to interact with components of communication subsystem 110 as may be needed. Requests to and responses from application subsystem 112 may be provided by the functional interface of OA&M server 324 and the physical interface abstraction of transport interface block 310...Within communication subsystem managed objects block 412, available services may be identified as a managed object 426 that wireless terminal 114 is capable of controlling. Each service may have a higher-level set of states that may be common across objects 426. Within the active state each service may provide additional sub states allowing finer control by application subsystem 112 of that component. Once a managed object is active, that service may have tasks started to enable the server for that server as well as functional service blocks as needed. For example, for audio there are audio server, audio manger, and audio services. Application subsystem 112 may then make use of its services by discovering the service over the transport interface 310 and then using the functional interface it provides into the available services...” paragraphs 0022/0023/0027/0033). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta, Hayduk’637 and Littleton with the teaching of Hayduk’758 because the teaching of Hayduk’758 would improve the system of Gupta, Hayduk’637 and Littleton by providing a Transport interface block that contain a service access layer to allow services to be discovered by the components of the application subsystem (Hayduk’637’758 paragraph 0022).

As to claim 2, Gupta teaches the method of claim 1, wherein the service requests comprise data including at least one type of data including packet-switched data and circuit-switched data (“…Selecting the appropriate core network (e.g., circuit switched or packet switched) for a connection requested by an application…” paragraph 0033).  

As to claim 3, Gupta teaches the method of claim 1, further comprising transmitting the received service requests to a communication network accessible through an antenna operably coupled to the and devices that communicate over wireless communication channels could include antennas (e.g., a dipole or other antenna) and/or other optical or radio frequency communication hardware…” paragraph 0013).  

As to claim 6, Hayduk’637 teaches the method of claim 1, further comprising: 
receiving, from the communications subsystem, service confirmations in response to the translated service requests; and translating, at the controller interface module, the received service confirmations into service confirmations executable by the applications subsystem (“…Thus, the ALI 500 may include an applications subsystem client 502 coupled to a first communications control interface (CCI) 504 having a plurality of calls 542; a communications subsystem server 510 coupled to a second CCI 504 having a plurality of responses 558; and a communications control protocol (CCP) 552, 554 coupling the applications subsystem 502 to the communications subsystem 510 and transporting the pluralities of calls 542 and responses 558 between the applications subsystem 502 and the communications subsystem 510. As noted previously, data may be transported by way of the communication user devices 550 through the CCP 552, 554 as well. In this case, the CCP 552, 554 does not marshal the data so that it is passed through unchanged, and the CCP 552, 554 provides the binding service to connect the data stream sink and source. In some implementations of the invention, the applications subsystem 502 is capable of being coupled to a first processor module, and the communications subsystem is capable of being coupled to a second processor module. In any event, the CCP 552, 554 may provide protection of the plurality of calls 542…” paragraphs 0027/0030/0035/0039: NOTE service confirmation are functionally equivalent to the response to request).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta, Littleton and Hayduk’758 with the teaching of Hayduk’637 because the teaching of Hayduk’637 would improve the system of Gupta, Littleton and Hayduk’758 by providing networking methods for transferring data between two nodes or hosts of varying formats thus providing seamless communication.

a plurality of calls 542; a communications subsystem server 510 coupled to a second CCI 504 having a plurality of responses 558; and a communications control protocol (CCP) 552, 554 coupling the applications subsystem 502 to the communications subsystem 510 and transporting the pluralities of calls 542 and responses 558 between the applications subsystem 502 and the communications subsystem 510. As noted previously, data may be transported by way of the communication user devices 550 through the CCP 552, 554 as well. In this case, the CCP 552, 554 does not marshal the data so that it is passed through unchanged, and the CCP 552, 554 provides the binding service to connect the data stream sink and source. In some implementations of the invention, the applications subsystem 502 is capable of being coupled to a first processor module, and the communications subsystem is capable of being coupled to a second processor module. In any event, the CCP 552, 554 may provide protection of the plurality of calls 542…” paragraphs 0027/0030/0035/0039).  


As to claim 8, Hayduk’637 teaches the method of claim 1, wherein the translated service requests are transmitted substantially concurrently to the interface module in the communications subsystem (“…Thus, the ALI 500 may include an applications subsystem client 502 coupled to a first communications control interface (CCI) 504 having a plurality of calls 542; a communications subsystem server 510 coupled to a second CCI 504 having a plurality of responses 558; and a communications control protocol (CCP) 552, 554 coupling the applications subsystem 502 to the communications subsystem 510 and transporting the pluralities of calls 542 and responses 558 between the applications subsystem 502 and the communications subsystem 510. As noted previously, data may be transported by way of the communication user devices 550 through the CCP 552, 554 as well. In this case, the CCP 552, 554 does not marshal the the plurality of calls 542…” paragraphs 0027/0030/0035/0039).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta, Littleton and Hayduk’758 with the teaching of Hayduk’637 because the teaching of Hayduk’637 would improve the system of Gupta, Littleton and Hayduk’758 by providing networking methods for transferring data between two nodes or hosts of varying formats thus providing seamless communication.

As to claim 10, Hayduk’637 teaches the method of claim 1, wherein the controller interface module is to respond to queries from the application subsystem and the communication subsystem by making a determination of supported extended service groups (“…CCI telephony provides access to the Core Network (CN) within the wireless domain and access to Terminal Equipment (TE) phone devices, such as a provider access to communication services of the core network. Such services may include basic services for Plain Old Telephone Service (POTS) functionality, supplementary services for supporting additional features typical of Private Branch Exchange (PBX) operations, such as Call-Hold or Call-Forward, and extended services for extensions particular to a provisioned wireless service…” paragraphs 0019/0033/0034/0039/0040).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta, Littleton and Hayduk’758 with the teaching of Hayduk’637 because the teaching of Hayduk’637 would improve the system of Gupta, Littleton and Hayduk’758 by providing networking methods for transferring data between two nodes or hosts of varying formats thus providing seamless communication.

As to claim 11, Gupta teaches the method of claim 1, wherein the applications subsystem is only configured to transmit signals executable by the controller interface module and is not configured to transmit signals 

As to claim 12, Hayduk’637 teaches the method of claim 1, wherein transmitting the translated service requests to the interface module includes substantially concurrently sending the translated service requests to the applications subsystem (“…Thus, the ALI 500 may include an applications subsystem client 502 coupled to a first communications control interface (CCI) 504 having a plurality of calls 542; a communications subsystem server 510 coupled to a second CCI 504 having a plurality of responses 558; and a communications control protocol (CCP) 552, 554 coupling the applications subsystem 502 to the communications subsystem 510 and transporting the pluralities of calls 542 and responses 558 between the applications subsystem 502 and the communications subsystem 510. As noted previously, data may be transported by way of the communication user devices 550 through the CCP 552, 554 as well. In this case, the CCP 552, 554 does not marshal the data so that it is passed through unchanged, and the CCP 552, 554 provides the binding service to connect the data stream sink and source. In some implementations of the invention, the applications subsystem 502 is capable of being coupled to a the plurality of calls 542…” paragraphs 0027/0030/0035/0039).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta, Littleton and Hayduk’758 with the teaching of Hayduk’637 because the teaching of Hayduk’637 would improve the system of Gupta, Littleton and Hayduk’758 by providing networking methods for transferring data between two nodes or hosts of varying formats thus providing seamless communication.

As to claim 13, Gupta teaches a system to communicate between components in a wireless device, the system comprising: 
a communications subsystem (Communication Subsystem 206) including an interface module (WPS 222) and a protocol module (WPS Interface 220); 
an applications subsystem (Application Subsystem 202) including a software applications module (Applications 210) and an abstraction module, the abstraction module to provide a programming interface to the 
a controller interface module that is physically a separate component from either the communications subsystem or the applications subsystem and is coupled to the abstraction module and the interface module (“…Procedural interface 204 serves as the interface between the application subsystem 202 and the communication subsystem 206. Separation of the application and communication subsystems 202, 206 using the procedural interface 204 is performed, in one embodiment, to comply with the premise of independent applications and communications…” paragraphs 0027/0079); and
wherein the communications subsystem is programmable to be the only communication subsystem to interact with the controller interface module and the applications subsystem is programmable to be the only application subsystem to interact with the controller interface module, whereby the communications subsystem and the applications subsystem are configured to interact with each other only through the controller interface module (“…Procedural interface 204 serves as the interface between the application subsystem 202 and the communication subsystem 206. Separation of the application and communication subsystems 202, 
Gupta does not explicitly teach the controller interface module being configured to translate data signals from the applications subsystem into signals that are understandable and executable by the communications subsystem and wherein the controller interface module includes one or more core primitives, and one or more extended primitives that are optionally configurable,
wherein the controller interface module is programmable to interact with a communications subsystem chosen from a plurality of options, and wherein the controller interface module is programmable to interact with an applications subsystem chosen from a plurality of options and
the controller interface module being configured to maintain a mapping between service handles and a service groups, the control interface module further configured to respond to queries from the application subsystem and the communication subsystem by making a determination of supported extended service groups.
Hayduk’637 teaches the controller interface module being configured to translate data signals from the applications subsystem into signals that The Application Subsystem 402, which always uses the CCI 404; has calls mapped directly to the SAC within the communications subsystem 410, or to communication user devices 450. The CCP in this case provides the same level of service protection, but does not perform any procedure data marshalling and the client (the application subsystem 402) to server (SAC within the communications subsystem 410) end point management is performed by available local mechanisms (e.g. operating system message passing capabilities)…” paragraph 0025, “…FIG. 5 is a block diagram of an exemplary ALI for a separated processor (e.g., multi-processor) communications model, according to an embodiment of the present invention. Thus, while the ALI 500 also includes an application subsystem 502 coupled to a communications subsystem 510, when the subsystems 502, 510 are physically separated, a physical and logical link (e.g., a In this case, the application subsystem 502 makes the same CCI 504 calls; but the CCP client 552 (i.e., the CCP SAC proxy component on the client side) acts as an intermediary to send the API call 542 to the CCP server 554 (i.e., the CCP SAC stub component on the server side), typically via a network connection 556. The CCP server 554 translates the call 542 into a SAC call. The CCP 552, 554 also binds user data endpoints and transparently marshals the data across the subsystems 502, 510…” paragraph 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta with the teaching of Hayduk’637 because the teaching of Hayduk’637 would improve the system of Gupta by providing networking methods for transferring data between two nodes or hosts of varying formats thus providing seamless communication.
Littleton teaches wherein module includes one or more core primitives (Core Primitives 220, “…In a system having a host processor and a subsystem processor, an important design choice is how many subprocessor functions will be fixed, i.e., not programmable by the user. One approach is to provide all functions required for applications Another approach is to provide only a limited number of built-in functions, i.e., primitives, and permit users to add additional subprocessor functions to the system. The characteristic of accommodating user developed functions that extend the primitive functions of the subsystem is referred to the "extensibility" of the subsystem…"Core primitives” are basic functions that are permanently installed in a subprocessor system and are always available for loading. These core primitives may be grouped into two basic functional types: systems primitives and application primitives. The systems primitives include functions for performing such operations as subsystem initialization, output, memory management, communications, and extensibility. The latter type of systems primitives, the extensibility functions, are used in connection with the method of the invention and will be discussed in further detail below. Application primitives are available to be called from the application program running on the host, if they have been linked using the invention…” Col. 1 Ln. 33 – 48, Col. 3 Ln. 20 – 33), and one or more Another approach is to provide only a limited number of built-in functions, i.e., primitives, and permit users to add additional subprocessor functions to the system. The characteristic of accommodating user developed functions that extend the primitive functions of the subsystem is referred to the "extensibility" of the subsystem….Another aspect of the invention is a method, used in a multiprocessor system, for loading extended functions to be executed by a subsystem processor. At run time, the extended functions are downloaded from the host system to the subsystem. These functions are then linked with any primitive functions of the subsystem…Another aspect of the invention is a linker software mechanism for use in a multiprocessor system. The linker operates at load time and links a set of extended functions to a set of primitive functions, all to be invoked by an applications program running on a host processor and executed by a subsystem processor…”Core primitives” are basic functions that are permanently installed in a subprocessor system and are always available for loading. These core primitives may be grouped into two basic functional types: systems primitives and application primitives. The systems primitives include functions for performing such operations as subsystem initialization, output, memory management, communications, and extensibility. The latter type of systems primitives, the extensibility functions, are used in connection with the method of the invention and will be discussed in further detail below. Application primitives are available to be called from the application program running on the host, if they have been linked using the invention…” Col. 1 Ln. 33 – 48, Col. 2 Ln. 7 – 24, Col. 3 Ln. 20 – 33). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta and Hayduk’637 with the teaching of Littleton because the teaching of Littleton would improve the system of Gupta and Hayduk’637 by providing a loading technique for loading extended functions to be executed by a subsystem 
Brockman teaches wherein the controller interface module is programmable to interact with a communications subsystem chosen from a plurality of options (Link Processors 710/720/780, and wherein the controller interface module is programmable to interact with an applications subsystem chosen from a plurality of options (Application Processors 760/770/780) (“…To demonstrate the processing of a typical SS7 message, attention is now drawn to link processor 710, which monitors A-link 115A through link tap 120A. When an IAM, the first SS7 message of any telephone call, is captured by link processor 710 on link tap 120A, link processor 710 stores the entire message in cache in RAM 711 and compares the OPC, DPC and CIC of the SS7 message with a local look-up distribution table contained in RAM 711 in order to determine which application processor the SS7 message must be sent to for further execution of the state machine. In a telephone call between SSP1 and SSP2, both link processor 710 and link processor 720 will be capturing the same SS7 messages pertaining to that call on link taps 120A and 120B (remember, each monitor sees an SS7 message twice: once as it enters and once as it leaves an STP). The OPC, DPC and CIC of each SS7 message will enable link processors 710 and 720 to correctly distribute the SS7 messages to the same application processor…Intercommunications processor 750 also contains a look-up table in RAM 751 which intermonitor communications processor 750 uses to distribute SS7 messages which it receives from Monitor 2 on bus 145 to the appropriate application processor executing the primary state machine for the SS7 message received from Monitor 2. In this manner, intermonitor communications processor 750 distributes received SS7 messages directly to the application processors in the same manner that the link processors do. If the look-up table in the RAM 751 does not contain an OPC, DPC, CIC combination that matches the SS7 message received from Monitor 2 on bus 145, intercommunications processor 750 will query the distribution control processor 740 in the same manner as the link processors in order to obtain the identity of the appropriate applications processor to which the SS7 message must be sent…” Col. 14 Ln. 5-67, Col. 15 Ln. 1-32).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta, Hayduk’637 and Littleton with the teaching of Brockman because the teaching of 
Hayduk’758 teaches the controller interface module (Transport interface block 310) being configured to maintain a mapping between service handles and a service groups, the control interface module further configured to respond to queries from the application subsystem (Application Subsystem 112) and the communication subsystem (Communication Subsystem 110) by making a determination of supported extended service groups (“...Referring now to FIG. 3, a block diagram of a communication subsystem in accordance with an embodiment of the invention will be discussed. Communication subsystem 110 may include a transport interface block 310, which may be utilized to allow services to be physically located anywhere in wireless terminal 114 while maintaining a unified logical interface to application subsystem 112. Transport interface block 310 may contain a service access layer to allow services to be discovered by the components of application subsystem 112 and to support the connection and transfer of data across the user and provider of a service. Transport interface block 310 may be realized through different physical links across processor boundaries or on a single physical processor using memory and inter-process communication mechanisms. The architecture of communication subsystem 110 may use any combination of physical interconnects available through transport interface block 310...Transport interface block 310 may interface with one or more servers, which may include an audio server 318, cellular server 320, diagnostic server 322, operations, administration, and maintenance (OA&M) server 324, Bluetooth (BT) server 326 coupled with BT protocol stack (PS) 334, WLAN server 328 coupled with WLAN protocol stack (PS) 364, position location (PL) server 330 coupled with position location (PL) 366, and GPS server 332 coupled with GPS engine 368, although the scope of the invention is not limited in this respect. The servers supporting these interfaces may provide a consistent functional interface over the physical interconnect abstraction to achieve the independence of communication subsystem 110 and application subsystem 112 while maintaining the service interface of the communication components therein. In addition, transport interface block 310 may manage varying levels of service and bandwidth requirements for requested services...OA&M server 324 may communicate with communication Requests to and responses from application subsystem 112 may be provided by the functional interface of OA&M server 324 and the physical interface abstraction of transport interface block 310...Within communication subsystem managed objects block 412, available services may be identified as a managed object 426 that wireless terminal 114 is capable of controlling. application subsystem 112 of that component. Once a managed object is active, that service may have tasks started to enable the server for that server as well as functional service blocks as needed. For example, for audio there are audio server, audio manger, and audio services. Application subsystem 112 may then make use of its services by discovering the service over the transport interface 310 and then using the functional interface it provides into the available services...” paragraphs 0022/0023/0027/0033). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta, Brockman, Hayduk’637 and Littleton with the teaching of Hayduk’758 because the teaching of Hayduk’758 would improve the system of Gupta, Brockman, Hayduk’637 and Littleton by providing a Transport interface block that contain a service access layer to allow services to be discovered by the components of the application subsystem (Hayduk’637’758 paragraph 0022).



As to claim 15, Gupta teaches the system of claim 13, wherein the software applications module is to execute an operating system and user applications (Applications 210).  

As to claim 19, Gupta teaches an apparatus comprising 
a controller interface module configured to interface with a communications subsystem and an applications subsystem (Procedural Interface 204) and 
wherein the communications subsystem is programmable only to interact with the controller interface module and the applications subsystem is programmable to be the only communication subsystem to interact with the controller interface module, whereby the communications subsystem and the applications subsystem are configured to interact with each other only through the controller interface module (“…Procedural interface 204 serves as the interface between the application subsystem 202 and the communication subsystem 206. Separation of the application and 
Gupta does not explicitly teach the controller interface module being configured to translate data signals from the applications subsystem into signals that are understandable and executable by the communications subsystem, and the controller interface module further being configured to respond to queries from the application subsystem and the communication subsystem by making a determination of supported extended service groups for the application subsystem and the communication subsystem and wherein the controller interface module includes one or more core primitives, and one or more extended primitives that are optionally configurable, 
wherein the controller interface module is programmable to interact with a communications subsystem chosen from a plurality of options, and wherein the controller interface module is programmable to interact with an applications subsystem chosen from a plurality of options and 
the controller interface module being configured to maintain a mapping between service handles and a service groups, the control interface module further configured to respond to queries from the 
Hayduk’637 teaches the controller interface module being configured to translate data signals from the applications subsystem into signals that are understandable and executable by the communications subsystem (“…FIG. 4 is a block diagram of an exemplary ALI for a unitary or single processor communications model, according to an embodiment of the present invention. Thus the ALI 400 may include an applications subsystem 402 and communications subsystem 410 capable of being coupled to each other within a single processor module 449. Thus, as shown in FIG. 4, many of the system components may reside on the same processor 449. The Application Subsystem 402, which always uses the CCI 404; has calls mapped directly to the SAC within the communications subsystem 410, or to communication user devices 450. The CCP in this case provides the same level of service protection, but does not perform any procedure data marshalling and the client (the application subsystem 402) to server (SAC within the communications subsystem 410) end point management is performed by available local mechanisms (e.g. operating system message passing capabilities)…” paragraph 0025, “…FIG. 5 is a block diagram of an exemplary ALI for a separated processor (e.g., multi-processor) In this case, the application subsystem 502 makes the same CCI 504 calls; but the CCP client 552 (i.e., the CCP SAC proxy component on the client side) acts as an intermediary to send the API call 542 to the CCP server 554 (i.e., the CCP SAC stub component on the server side), typically via a network connection 556. The CCP server 554 translates the call 542 into a SAC call. The CCP 552, 554 also binds user data endpoints and transparently marshals the data across the subsystems 502, 510…” paragraph 0026), and 
the controller interface module further being configured to respond to queries from the application subsystem and the communication subsystem by making a determination of supported extended service groups for the application subsystem and the communication subsystem (“…CCI telephony provides access to the Core Network (CN) within the wireless domain and access to Terminal Equipment (TE) phone devices, such as a provider interface for provisioning of user's network access to communication services of the core network. Such services may include basic services for Plain Old Telephone Service (POTS) functionality, supplementary services for supporting additional features typical of Private Branch Exchange (PBX) operations, such as Call-Hold or Call-Forward, and extended services for extensions particular to a provisioned wireless service…” paragraphs 0019/0033/0034/0039/0040).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta with the teaching of Hayduk’637 because the teaching of Hayduk’637 would improve the system of Gupta by providing networking methods for transferring data between two nodes or hosts of varying formats thus providing seamless communication.
Littleton teaches wherein module includes one or more core primitives (Core Primitives 220, “…In a system having a host processor and a subsystem processor, an important design choice is how many subprocessor functions will be fixed, i.e., not programmable by the user. One approach is to provide all functions required for applications Another approach is to provide only a limited number of built-in functions, i.e., primitives, and permit users to add additional subprocessor functions to the system. The characteristic of accommodating user developed functions that extend the primitive functions of the subsystem is referred to the "extensibility" of the subsystem…"Core primitives” are basic functions that are permanently installed in a subprocessor system and are always available for loading. These core primitives may be grouped into two basic functional types: systems primitives and application primitives. The systems primitives include functions for performing such operations as subsystem initialization, output, memory management, communications, and extensibility. The latter type of systems primitives, the extensibility functions, are used in connection with the method of the invention and will be discussed in further detail below. Application primitives are available to be called from the application program running on the host, if they have been linked using the invention…” Col. 1 Ln. 33 – 48, Col. 3 Ln. 20 – 33), and one or more Another approach is to provide only a limited number of built-in functions, i.e., primitives, and permit users to add additional subprocessor functions to the system. The characteristic of accommodating user developed functions that extend the primitive functions of the subsystem is referred to the "extensibility" of the subsystem….Another aspect of the invention is a method, used in a multiprocessor system, for loading extended functions to be executed by a subsystem processor. At run time, the extended functions are downloaded from the host system to the subsystem. These functions are then linked with any primitive functions of the subsystem…Another aspect of the invention is a linker software mechanism for use in a multiprocessor system. The linker operates at load time and links a set of extended functions to a set of primitive functions, all to be invoked by an applications program running on a host processor and executed by a subsystem processor…”Core primitives” are basic functions that are permanently installed in a subprocessor system and are always available for loading. These core primitives may be grouped into two basic functional types: systems primitives and application primitives. The systems primitives include functions for performing such operations as subsystem initialization, output, memory management, communications, and extensibility. The latter type of systems primitives, the extensibility functions, are used in connection with the method of the invention and will be discussed in further detail below. Application primitives are available to be called from the application program running on the host, if they have been linked using the invention…” Col. 1 Ln. 33 – 48, Col. 2 Ln. 7 – 24, Col. 3 Ln. 20 – 33). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta and Hayduk’637 with the teaching of Littleton because the teaching of Littleton would improve the system of Gupta and Hayduk’637 by providing a loading technique for loading extended functions to be executed by a subsystem 
Brockman teaches wherein the controller interface module is programmable to interact with a communications subsystem chosen from a plurality of options, and wherein the controller interface module is programmable to interact with an applications subsystem chosen from a plurality of options (Link Processors 710/720/780) and a chosen applications subsystem from a plurality of options (Application Processors 760/770/780) (“…To demonstrate the processing of a typical SS7 message, attention is now drawn to link processor 710, which monitors A-link 115A through link tap 120A. When an IAM, the first SS7 message of any telephone call, is captured by link processor 710 on link tap 120A, link processor 710 stores the entire message in cache in RAM 711 and compares the OPC, DPC and CIC of the SS7 message with a local look-up distribution table contained in RAM 711 in order to determine which application processor the SS7 message must be sent to for further execution of the state machine. In a telephone call between SSP1 and SSP2, both link processor 710 and link processor 720 will be capturing the same SS7 messages pertaining to that call on link taps 120A and 120B (remember, each monitor sees an SS7 message twice: once as it enters and once as it leaves an STP). The OPC, DPC and CIC of each SS7 message will enable link processors 710 and 720 to correctly distribute the SS7 messages to the same application processor…Intercommunications processor 750 also contains a look-up table in RAM 751 which intermonitor communications processor 750 uses to distribute SS7 messages which it receives from Monitor 2 on bus 145 to the appropriate application processor executing the primary state machine for the SS7 message received from Monitor 2. In this manner, intermonitor communications processor 750 distributes received SS7 messages directly to the application processors in the same manner that the link processors do. If the look-up table in the RAM 751 does not contain an OPC, DPC, CIC combination that matches the SS7 message received from Monitor 2 on bus 145, intercommunications processor 750 will query the distribution control processor 740 in the same manner as the link processors in order to obtain the identity of the appropriate applications processor to which the SS7 message must be sent…” Col. 14 Ln. 5-67, Col. 15 Ln. 1-32).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta, Hayduk’637 
Hayduk’758 teaches the controller interface module (Transport interface block 310) being configured to maintain a mapping between service handles and a service groups, the control interface module further configured to respond to queries from the application subsystem (Application Subsystem 112) and the communication subsystem (Communication Subsystem 110) by making a determination of supported extended service groups (“...Referring now to FIG. 3, a block diagram of a communication subsystem in accordance with an embodiment of the invention will be discussed. Communication subsystem 110 may include a transport interface block 310, which may be utilized to allow services to be physically located anywhere in wireless terminal 114 while maintaining a unified logical interface to application subsystem 112. Transport interface block 310 may contain a service access layer to allow services to be discovered by the components of application subsystem 112 and to support the connection and transfer of data across the user and provider of a service. Transport interface block 310 may be realized through different physical links across processor boundaries or on a single physical processor using memory and inter-process communication mechanisms. The architecture of communication subsystem 110 may use any combination of physical interconnects available through transport interface block 310...Transport interface block 310 may interface with one or more servers, which may include an audio server 318, cellular server 320, diagnostic server 322, operations, administration, and maintenance (OA&M) server 324, Bluetooth (BT) server 326 coupled with BT protocol stack (PS) 334, WLAN server 328 coupled with WLAN protocol stack (PS) 364, position location (PL) server 330 coupled with position location (PL) 366, and GPS server 332 coupled with GPS engine 368, although the scope of the invention is not limited in this respect. The servers supporting these interfaces may provide a consistent functional interface over the physical interconnect abstraction to achieve the independence of communication subsystem 110 and application subsystem 112 while maintaining the service interface of the communication components therein. In addition, transport interface block 310 may manage varying levels of service and bandwidth requirements for requested services...OA&M server 324 may communicate with communication OA&M services block 354, which in turn may communicate with subsystem manager 356. Subsystem manager 356 may provide autonomous control within communication subsystem 110 based on one or more configuration profiles. Such an arrangement may allow subsystem manager 356 to bring communication subsystem 110 up or disable it under predetermined conditions, which may allow subsystems manager 356 to interact with components of communication subsystem 110 as may be needed. Subsystem manager 356 may interact with communication OA&M services block 354 to establish a behavior policy for communication OA&M services block 354 and to notify communication OA&M services block 354 of actions taken. Communication OA&M services block 354 may manage overall OA&M transactions taken within communication subsystem 110, which may include state management, testing, configuration, downloads of new software, fault management, and event management, although the scope of the invention is not limited in this respect. Requests to and responses from application subsystem 112 may be provided by the functional interface of OA&M server 324 and the physical interface abstraction of transport interface block 310...Within communication subsystem managed objects block 412, available services may be identified as a application subsystem 112 of that component. Once a managed object is active, that service may have tasks started to enable the server for that server as well as functional service blocks as needed. For example, for audio there are audio server, audio manger, and audio services. Application subsystem 112 may then make use of its services by discovering the service over the transport interface 310 and then using the functional interface it provides into the available services...” paragraphs 0022/0023/0027/0033). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta, Hayduk’637 and Littleton with the teaching of Hayduk’758 because the teaching of Hayduk’758 would improve the system of Gupta, Brockman, Littleton and Hayduk’637 by providing a Transport interface block that contain a service access layer to allow services to be discovered by the components of the application subsystem (Hayduk’758 paragraph 0022).



As to claim 21, Hayduk’637 teaches the apparatus of claim 19, wherein the core primitives a set of functional primitives including requests, confirmations, indications, and responses for each of the functional groupings, each of the set of functional primitives being configured to perform a single function or service (“…Thus, the ALI 500 may include an applications subsystem client 502 coupled to a first communications control interface (CCI) 504 having a plurality of calls 542; a communications subsystem server 510 coupled to a second CCI 504 having a plurality of responses 558; and a communications control protocol (CCP) 552, 554 coupling the applications subsystem 502 to the communications subsystem 510 and transporting the pluralities of calls 542 and responses 558 between the applications subsystem 502 and the communications subsystem 510. As noted previously, data may be transported by way of the communication user devices 550 through the CCP 552, 554 as well. In this case, the CCP 552, 554 does not marshal the data so that it is passed the plurality of calls 542…” paragraphs 0027/0030/0035/0039).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta, Brockman, Littleton and Hayduk’758 with the teaching of Hayduk’637 because the teaching of Hayduk’637 would improve the system of Gupta, Brockman, Littleton and Hayduk’758 by providing networking methods for transferring data between two nodes or hosts of varying formats thus providing seamless communication.


Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2004/0131078 A1 to Gupta et al. in view of U.S. Pub. No. 2003/0208637 A1 to Hayduk et al. (hereinafter referred to Hayduk’637) and further in view of U.S. Pat. No. 5,24,7678 A issued to Littleton and further in view U.S. Pat. No. 5,592,530 A to Brockman et al. and further in view of U.S. Pub. No. 2004/0125758 A1 to Hayduk’758 (hereinafter referred to Hayduk’758) as applied to claim 3 above, and further in view of U.S. Pub. No. 2002/0031214 A1 to Cowan.

As to claim 4, Gupta as modified by Hayduk’637, Littleton and Brockman and Hayduk’758 teaches the method of claim 3, however it is silent with reference to formatting an unsolicited communications network event received from the communication network by the communications subsystem into a single service indication.
Cowan teaches formatting an unsolicited communications network event received from the communication network by the communications subsystem into a single service indication (“…FIG. 4 depicts a high-level internal architectural diagram of the NIFTE 18. Each instance of a NIFTE 18 is comprised of three main software modules: a common interface module 50, a device-specific interface module 52, and an initialization module 54. The common interface module 50 is responsible for receiving commands from client application programs 14A-14N in a common format syntax. It communicates with the device-specific interface module 52 to forward commands to the network devices 20A-20N. In addition, the common interface module 50 receives responses to the commands from the network devices 20A-20N via the device-specific interface module 52 and forwards the responses in a converted format to the client application programs 14A-14N. The common interface module 50 performs automated auditing and administration by generating its own commands. The device-specific interface module 52 converts commands from the common format to a device-specific format that is required by the destination network device 20A-20N. The device-specific interface module 52 also receives responses from the network devices 20A-20N and converts the responses into the common format so that the responses may be forwarded to the appropriate client application programs 14A-14N via the common interface module 50. The initialization module 54 performs initialization upon the startup of the NIFTE 18. These functions include the initialization of binary data links 42A-42N and 44A-44N in determining network device configuration information...” paragraphs 0042, “…FIG. 13 illustrates the architecture of the device-specific interface module 52 (FIG. 4) in more detail. In particular, FIG. 13 depicts a data flow diagram showing the data flow among the objects that comprise-specific interface module 52. As was discussed above, the device-specific interface module 52 receives client commands from the The device-specific interface module 52 receives responses and unsolicited messages from the network devices 20A-20N and converts the responses and messages into a common format. The device-specific interface module 52 is additionally responsible for managing the binary data links 42A-42N and 44A-44N…” paragraph 0070).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta, Hayduk’637, Littleton, Brockman and Hayduk’758 with the teaching of Cowan because the teaching of Cowan would improve the system of Gupta, Hayduk’637, Littleton, Brockman and Hayduk’758 by providing clients with notifications of status events in the computing system to allow for corrective action.
PRELIMINARY AMENDMENT Page 4Serial Number: 15/401,888 Dkt: 303.C03US4 Filing Date: January 9, 2017Title: EFFICIENT OPERATIONS OF COMPONENTS IN A WIRELESS COMMUNICATIONS DEVICE  
As to claim 5, Gupta as modified by Hayduk’637, Littleton, Brockman and Hayduk’758 teaches the method of claim 4, however it is silent with reference to translating, at the controller interface module, the single service indication received from the communications network into a form 
Cowan teaches translating, at the controller interface module, the single service indication received from the communications network into a form executable by the applications subsystem; and transmitting the translated service indication to the applications subsystem (“…FIG. 4 depicts a high-level internal architectural diagram of the NIFTE 18. Each instance of a NIFTE 18 is comprised of three main software modules: a common interface module 50, a device-specific interface module 52, and an initialization module 54. The common interface module 50 is responsible for receiving commands from client application programs 14A-14N in a common format syntax. It communicates with the device-specific interface module 52 to forward commands to the network devices 20A-20N. In addition, the common interface module 50 receives responses to the commands from the network devices 20A-20N via the device-specific interface module 52 and forwards the responses in a converted format to the client application programs 14A-14N. The common interface module 50 performs automated auditing and administration by generating its own commands. The device-specific interface module 52 converts commands from the common format to a device-specific format The device-specific interface module 52 also receives responses from the network devices 20A-20N and converts the responses into the common format so that the responses may be forwarded to the appropriate client application programs 14A-14N via the common interface module 50. The initialization module 54 performs initialization upon the startup of the NIFTE 18. These functions include the initialization of binary data links 42A-42N and 44A-44N in determining network device configuration information...” paragraphs 0042, “…FIG. 13 illustrates the architecture of the device-specific interface module 52 (FIG. 4) in more detail. In particular, FIG. 13 depicts a data flow diagram showing the data flow among the objects that comprise-specific interface module 52. As was discussed above, the device-specific interface module 52 receives client commands from the common interface module 50 in the common format and converts the commands into formats that are specific to destination network devices 20A-20N. The converted commands are forwarded to the destination network devices 20A-20N using the data links 42A-42N or 44A-44N. The device-specific interface module 52 receives responses and unsolicited messages from the network devices 20A-20N and converts the responses and messages into a common format. The 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta, Hayduk’637, Littleton, Brockman and Hayduk’758 with the teaching of Cowan because the teaching of Cowan would improve the system of Gupta, Hayduk’637, Littleton, Brockman and Hayduk’758 by providing clients with notifications of status events in the computing system to allow for corrective action.


Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2004/0131078 A1 to Gupta et al. in view of U.S. Pub. No. 2003/0208637 A1 to Hayduk et al. (hereinafter referred to Hayduk’637) and further in view of U.S. Pat. No. 5,24,7678 A issued to Littleton and further in view U.S. Pat. No. 5,592,530 A to Brockman et al. and further in view of U.S. Pub. No. 2004/0125758 A1 to Hayduk’637 (hereinafter referred to Hayduk’758) as applied to claim 13 above, and further in view of U.S. Pub. No. 2002/0099871 A1 to Vargas et al.


Vargas teaches wherein the controller interface module is further configured to receive registration requests from service clients (“…A calling application can also request to be notified whenever the status of the SIM card changes roughly corresponding to the five classes of APIs. For example, notifications can be sent to an application whenever a SIM phonebook entry is changed, whenever an SMS message has changed, etc…” paragraphs 0026/0029/0031-0036). PRELIMINARY AMENDMENT Page 6 Serial Number: 15/401,888 Dkt: 303.C03US4Filing Date: January 9, 2017 Title: EFFICIENT OPERATIONS OF COMPONENTS IN A WIRELESS COMMUNICATIONS DEVICE  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gupta, Hayduk’637, Littleton, Brockman and Hayduk’758 with the teaching of Vargas because the teaching of Vargas would improve the system of Gupta, Hayduk’637, Littleton, Brockman and Hayduk’758 by allowing user to personalize event notification.

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES E ANYA/Primary Examiner, Art Unit 2194